NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MARK MADISON, DC #990799,                   )
                                            )
             Appellant,                     )
                                            )
v.                                          )
                                            )      Case No. 2D18-2761
DEPT. OF CHILDREN & FAMILIES,               )
                                            )
             Appellee.                      )
                                            )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for DeSoto
County; Kimberly Bonner, Judge.

Mark Madison, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.

             Affirmed.


KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.